KHOUZAM, Judge.
In this Anders1 appeal, Andrew Bradley Lavers seeks review of the order revoking his probation, the resulting sentence, and the order denying his motion for reconsideration of that sentence filed under. Florida Rule of Criminal Procedure 3.800(c). We affirm the revocation of Lavers’ probation and sentence without comment.
However, “[o]rders denying relief under rule 3.800(c) are not renewable by appeal.” Seward v. State, 912 So.2d 389, 390 (Fla. 2d DCA 2005). Such an order is reviewable by way of certiorari if the trial court erroneously determines that the motion was untimely. See id. Here, the trial court denied Lavers’ motion on the merits. Accordingly, we dismiss the appeal insofar as Lavers seeks review of the order denying his rule 3.800(c) motion. See Adams v. State, 800 So.2d 741, 741 (Fla. 5th DCA 2001).
Affirmed in part, dismissed in part.
CRENSHAW and BADALAMENTI, JJ., Concur.

. Anders v, California, 386 U.S. 738, 741, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).